Opinion filed June 5, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00017-CR
                                   ___________

                     RAQUEL MCDONALD, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                      On Appeal from the 42nd District Court
                              Taylor County, Texas
                          Trial Court Cause No. 25166A

                      MEMORANDUM OPINION
      Raquel McDonald, Appellant, has filed a motion to withdraw her appeal. In
the motion, Appellant requests that this court withdraw her notice of appeal and
“dismiss this appeal.” The motion is signed by both Appellant and her counsel in
accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


June 5, 2015                                                PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.